internal_revenue_service appeals release number sera date uniform issue list department of the treasury address any reply to employer_identification_number eee person to contact ieieiek contact telephone number week fax number ween last day to file a petition with the united_states tax_court yoy ake dear taxpayer certified mail this is our final adverse determination with respect to your exempt status under sec_501 of the internal_revenue_code code recognition of your exemption under code sec_501 is revoked effective january 20xx if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court second street n w washington d c our adverse determination was made because is not operated exclusively for exempt purposes under sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose does not operate exclusively for exempt purposes it does not engage primarily in activities which accomplish one or more such exempt purposes specified in il r c sec_501 in addition under sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests operates for the benefit of private individuals and shareholders - rather than public interests the organization’s assets are used primarily to benefit its founders keek contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form_1044 for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending december 20xx you should file any returns due for these years or later years with the department of the treasury internal_revenue_service center ogden ut as applicable for form_1041 processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 if you have questions about this letter you may write to or call the contact person whose name if you write please telephone number and irs address are shown on the first page of this letter include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the nearest taxpayer_advocate office by calling or writing to local taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements sincerely yours is appeals team manager department of the treasury internal_revenue_service tax_exempt_and_government_entities_division legend org name of organization ein ein of organization nn name of individual_taxpayer_identification_number ein form tax_year s ended december xx 200x person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f wa form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - internal_revenue_service org 200x12 legend org name of organization rr related_organization ur unrelated organization st state nn foundation creator s ol other individual issues x amount x year b board member bk bank cy city whether the org’s tax exempt status under sec_501 of the internal_revenue_code should be revoked alternative issue should the org be reclassified as a private_foundation facts organizational documents the org received recognition for tax exempt status under sec_501 from the internal_revenue_service on june x 200x the organization was also recognized as not being a private_foundation because it was described in sec_509 of the code the foundation’s form_1023 application_for recognition of exemption provides that the foundation has a special relationship with the primary charity rr hereon referred to as the rr because one of its board members is appointed by the primary charity the board controls the investment policy the making of grants and all other activities of the foundation the foundation is required to provide the primary charity with periodic accounting at least annually the foundation’s stated primary purpose is to distribute substantially_all of its income to and for_the_use_of various public_charities the foundation's governing instruments declare its intent to distribute at least x percent of its net_income every year to various charities of which at least x percent would be donated to its primary charity the remaining funds would be donated to other qualifying organizations as provided in the foundation's governing instruments activities the org was created in st in december of 199x the foundation is a supporting_organization that seeks donations invests these funds and distributes them to other charities the primary donors are the members of the nn family mainly nn although distributions could go to other charities listed in the foundation’s declaration of trust donations have been limited to the rr at the time that the foundation was created nn intended to make continuous donations each year to fund the foundation when nn became unemployed in the year 200x the foundation moved with him from st to st department of the treasury - internal_revenue_service page -1- form acrev department of the ‘treasury- intemal revenue service explanation of items form 886a name of taxpayer org schedule no or exhiba year period ended 200x12 because his ability to contribute to the foundation had changed nn decided to perform fundraising services for the charities that the foundation supported in lieu of making cash distributions to support them he purchased equipment that would allow the foundation to create flyers and other promotional items the fundraising plans were cut short in 200x when nn was reemployed and returned to st accordingly the foundation's original plans were restored there exists no evidence of such fundraising activities the foundation has not provided any examples of fundraising work completed nor do the foundation's minutes suggest that there was any discussion regarding fundraising activities to be performed for the rr minutes in the minutes from the meeting held on february 200x nn discussed the financial results of the foundation for the prior year and explained that there was no net_income to donate he also discussed the sale and reinvestment of the foundation's resources as well as future contributions donations were expected to begin within the next year or two in the minutes from the meeting held on may 200x nn discussed that the property owned by the foundation was sold and proceeds from the sale were reinvested in mortgages profits were expected within the next year nn explained that the foundation was now anticipating about dollar_figurex-dollar_figurex of annual income additionally a transfer of the foundation to cy was approved by the board in the minutes from the meeting held on july 200x new board members b and b from cy abstained from voting because they did not attend the prior meeting nn explained that the present loans when paid off will be reinvested in mortgages as seen fit a separate sheet of paper was added unmarked and unsigned behind the minutes that provided for the unanimous approval of the purchase of equipment for_the_use_of the trustee and the foundation minutes from the annual meeting on september 200x revealed that nn were the only attendees during this meeting gift of the old wireless network in lieu of cash was approved by nn rather than make a documented distribution of the equipment through the offices of the rr they simply dropped the network off at one of the charity's good will locations and recorded the donation as a non-cash distribution on the form_990 according to nn the foundation decided to drop off the network rather than make an official donation because they were in the process of moving back to st and did not have enough time additionally minutes from the annual meeting on december 200x revealed that b b and b were all participants who were from rr in cy during the meeting nn discussed that the foundation had secured interests in real_estate properties and car loans minutes from the last meeting were read and approved by nn nn also provided the return for 200x showing that dollar_figurex in donations had already been distributed and it was established that the 200x distribution had already been made books_and_records since inception nn has personally maintained the foundation’s books_and_records he posts all of the transactions and the accountant prepares the tax returns however since there were often months in transition when nn did not tend to the foundation’s accounting duties the books do not accurately reflect when payments were made and when income was received assets equipment form 886-avrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 200x12 when the foundation was created efforts were made to keep the foundation's resources separate from the nn personal assets accordingly the foundation maintains its own computer and printer which it uses to perform all of its office functions phone and internet services are donated by the nn family however the computer that they invested in for the foundation could not connect to the internet in the home that they were living in at the time therefore they decided to set up a wireless network because investments needed to be tracked books needed to be balanced and contributions had to be sought from various family members the foundation needed to be able to get online in order to obtain the necessary information in may of 200x the foundation purchased a wireless network from ur that proved far too difficult to operate with nn's limited expertise and did not perform the necessary functions internet research shows that the ur pro wirele sec_5000 lan family of products won product of the year honors from ur in 200x the ur pro wirele sec_5000 products were described as leading the computing industry's transition to 11a wireless lan it offered speeds up to mbps network capacity for more users and the 5ghz clean spectrum for optimal wireless performance users received the highest throughput available in any wireless network technology-enough to handle data intensive applications large files and true multimedia streaming video in 200x the foundation purchased a new wireless network made by ur at the time of the replacement the foundation donated the old wireless network to rr by leaving the equipment at one of the charity's drop-off locations rr would have the option of putting the old network to use or selling it for cash this made up the non-cash contributions of dollar_figurex reported on the 200x form_990 however there is no record of this distribution nn explained that because the foundation was in transition from st to st at the time they did not have the time to make a proper distribution equipment purchased as of may 200x totaled dollar_figurex such equipment includes in part the ur pro wireless network a ur router a ur grx-590 laptop complete with a cd burner a ur pda a ur video camera complete with accessories a ur digital camera complete with accessories a flat panel speaker system sohoware plugs for printer sharing multiple surge protectors an auto adapter a zip drive a floppy drive software for palm an usb extender a travel bag a label kit jumper cables and a hair dryer investments loans receivable aside from savings and other bank accounts investments are made primarily in the form of loans to family members for the period ending december 200x the foundation reported that it had two outstanding loans as follows on july 200x a promissory note was signed by nn for dollar_figurex interest was based on the prime rate plus x per annum simple interest rate the note was due in x installments payable on the first day of each month in the amount of dollar_figurex collateral was not established -- a promissory note was signed and dated august 200x by nn for the amount of dollar_figurex to refinance the initial loan interest was based on the prime rate plus x per annum simple interest rate the note was due in x installments payable every x days in the amount of dollar_figurex an accompanying security_agreement established collateral on a 199x dodge dakota -- a spreadsheet was provided showing that dollar_figurex was received each month to cover principal and interest on the loan the loan was paid off on september 200x see spreadsheet below department of the treasury - internal_revenue_service form 886-a rev page -3- department of the treasury - internal_revenue_service explanation of items name of taxpayer form 886a org schedule no or exhibit year period ended 200x12 date 7171200x open 200x payment 200x recast 200x recast fee 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x e f o o e i d a a a principal _ interest balance k k m k k k k k r k k k k k r k k k x k m k k k k k k m r k k k k k e k x x k k k k k k k k k k m k m k k - x x a one page demand grid note was signed and dated december 200x by nn and by nn as witness interest was based on the prime rate plus x per annum a handwritten statement was added to declare that the annual payment of all accrued interest is allowed the document did not state the amount of the loan collateral was not established -- a spreadsheet was provided that showed the grid note as a line of credit offered at an amount that totaled dollar_figurex the credit taken was paid off on april 200x see spreadsheet below interest int pmt accr int prin pmt prin bal total accr int line of credit x date 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x 200x x x x m x x x k o k k k m k k k k k k x x k m k k k k k k k r e m k x x x k x k k k k k k k r k r k r k e w k e x - k k x x -- based on the bk statement provided for may 200x for the savings account x a wire transfer from ur was received in the amount of dollar_figurex on april 200x giving the account an ending balance of dollar_figurex dollar_figurex was recorded as principal repayment of the nn line of credit on the general ledger and dollar_figurex was recorded as interest_paid form acrev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - intemal revenue service org 200x12 financials 200x form_990 reports dollar_figurex in cash contributions received and dollar_figurex in interest received 200x form_990 reports dollar_figurex in non-cash contributions distributed dollar_figurex in equipment depreciation expense dollar_figurex in office expenses and dollar_figurex in bank charges office expenses for 200x include in part multiple software upgrades multiple batteries of various types multiple power strips various types of labels ie disk files and address a label printer x stamps a cordless phone a multi-lined phone system a cordless handset recorders a palm a laser printer an external usb drive a pci card a usb serial adapter a ur notebook adapter a wireless adapter and a router an ac interfere filter a remote extender and a ‘rem controller timer 200x form_990 reports dollar_figurex in cash at the end of the year dollar_figurex in loans receivable and dollar_figurex in equipment after dollar_figurex was taken as depreciation 200xform balance_sheet shows the following checking saving sec_3 nnloan nn trust loan equipment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure x x x x x based on the bank statements provided for 200x transfers were made form the organization’s savings account to its checking account each time a reimbursement was due to nn for office expenses additionally transfers were made to provide funds for loans made out to nn and to nnnn deposits received as described in the general ledger represented payments from the nn loan payments from the nn truck loan interest on investment from the nn loan and donor contributions dollar_figurex from nn and dollar_figurex from ol and ol law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of department of the treasury - internal_revenue_service form acrev page -5- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 200x12 such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the court held that regardless of the number of truly exempt purposes the presence of a single substantial non exempt_purpose will preclude exemption under sec_501 of the code see also 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes 477_f2d_340 cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose in church of world peace inc v commissioner tcmemo_1994_87 aff'd a f t r 2d ria cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made contributions to the church and claimed charitable_contribution deductions the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church's operations in 222_fsupp_151 net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 sec_1_6033-2 states every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code sec_1_6001-1 states in part that organizations shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such persons in any return of such tax or information form acrev department of the treasury - internal_revenue_service page -6- department of the treasury internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 200x12 revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in 640_fsupp_96 the court ruled that a failure to keep and present accurate and adequate_records prevented the church from meeting its burden of showing that its operations were primarily for charitable purposes and did not inure to the private benefit of its officers the court also stated that the lack of adequate_records or receipts makes it impossible for cgm to establish that it is not being operated for the private benefit of its members and provides independent grounds for rejecting its claim to tax-exempt status sec_1_6001-1 provides in part that every organization exempt from tax under sec_501 shall keep such permanent book of account and records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_501 provides for the exemption of the organizations described within this section provided in part that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual government’s position the org has not shown that it has is operated exclusively for tax exempt purposes and the funds of the org has inured to or for the benefit of private individuals in violation of regulation c - c and regulation c -1 d ii over the years the org has accumulated equipment that far surpasses the capacity required for an organization of its size such equipment appears to serve the personal purposes of the nn family rather than the exempt purposes of the org additionally the org’s funds are continuously invested in loans made out to members of the nn family the conditions of such loans serve to fund the personal needs of the nn family members and do not serve to benefit the exempt_organization the tax_court in patrick v commissioner t c memo affd 181_f3d_103 cir cert_denied 528_us_878 listed eight separate factors used to determine whether a bona_fide loan exists the existence of a debt_instrument provisions of security_interest payments and fixed repayment date the parties’ records the source of repayment and the ability to repay the relationship of the parties whether repayments have been made demand for repayment and failure to pay or seek a postponement although the contracts drafted between the foundation and the members of the nn family were signed by the borrower such contracts lacked important characteristics of a legal binding document whereas the refinancing documents for the loan issued to nn were drafted to provide collateral and a reasonable rate of interest to the foundation it was found that nn did not make payments to the foundation as required by the provisions of the loan document actual payments did not yield a reasonable rate of interest additionally review of the bank statements and check registers provided show that payments were not made on schedule rather sporadic payments have been made on a schedule which appears to be dependent on the borrower the loan was paid off on september 200x likewise the loan issued to nn was recorded in the organization’s records as a line of credit the loan document itself did not establish a credit limit nor did it establish collateral against this line of credit sporadic payments received shows that the borrower maintains discretion over when payments should be department of the treasury - internal_revenue_service form acrev page -7- fonn a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service org 200x12 made additionally the existence of a line of credit allows the borrower access to an amount that was not set by the loan documents but evidently amounted to a majority of the foundation’s cash assets based on the dollar_figurex total reported assets on the 200x form_990 pf x of these assets was loaned to nn loans made out to nn and nn did not constitute bona_fide loans loans were made without adequate security or a reasonable rate of interest additionally such loans were never approved by the board_of directors minutes provide that such loans were described as secured investments the loans made up a substantial part of the foundation’s corpus and they were made with the purpose of diverting fund from its declared purpose the org's financial records show that the foundation’s funds were donated by the nn family and were loaned back to the nn family in a continuous cycle the loans do not work to the benefit of the foundation but rather provides for the circulation of charitable funds among the members of the nn family for the purpose of rendering financial aid to family members as provided in church of world peace inc v commissioner tcmemo_1994_87 affid a f t r 2d ria cir an organization is not operating exclusively for the purposes provided under sec_501 when funds are circulated among individuals for the private benefit of these individuals who made contributions to the church and claimed charitable deductions the org operates for the benefit of the disqualified persons in relation to the foundation sec_4 c -1 d ii provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest the foundation has not provided adequate support to provide that is it not organized and operated for the benefit of private interests such as for the creator or his family in addition to loans made out to family members over the course of its existence the organization has invested in various types of equipment reported such equipment as expenses on form_990 and claimed depreciation for such equipment as provided by the foundation’s articles of trust at least x of the organization’s net_income would be devoted to its support organizations expenses claimed for the investment in such equipment provided for a deduction in the net_income recognized on the foundation's form_990 review of the expenses_incurred as of the end of 200x reveals that the organization has invested in equipment that far surpasses the capabilities required for an organization of its size nn stated that an effort was made to separate the family’s personal assets from the foundation's assets thus the foundation maintains its own equipment for business purposes as a supporting_organization nn noted that aside from the claimed fundraising activities the organization need access to the internet in order to maintain its bank accounts and investments and to seek donations from family members however the organization’s equipment appears to support a small_business more so than a private_foundation operating out of the corner of the founder's personal_residence aside from a high capacity network the org invested in multiple power strips multiple phones including a multi-lined phone system a high volume of labels and stamps multiple surge protectors and plugs for printer sharing purposes additional equipment purchased included a ur grx-590 laptop complete with a cd burner a ur pda a ur video camera complete with accessories a ur digital camera complete with accessories a flat panel speaker system an auto adapter a zip drive a palm software for the palm a usb extender a travel bag recorders a laser printer an external usb drive a pci card a usb serial adapter a ur notebook adapter a wireless adapter and a second router based on the limited operations run by the foundation such equipment proves to be extravagant and self serving aside from the fact that the foundation has not provided any evidence of the fact that it had provided fundraising efforts to rr purchase of such form a rev department of the treasury - intemmal revenue service page -8- department of the treasury- internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended x12 extensive equipment does not appear to serve the purpose of providing basic promotional items and creating flyers for the supported_organization instead the equipment purchased appears to serve the private interests of the nn family and inures to the benefit of family members furthermore equipment included as office expenses include an ac interfere filter a remote extender and a rem controller timer jumper cables and a hair dryer such equipment meets the nn personal needs and does not qualify as an office expense such expenses inure to the benefit of the nn family members in 222_fsupp_151 net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members as provided by sec_6033 of the internal_revenue_code it is the foundation's responsibility to maintain adequate_records to substantiate that its activities are serving an exempt_purpose in 640_fsupp_96 the court also stated that the lack of adequate_records or receipts makes it impossible to establish that it is not being operated for the private benefit of its members and provides independent grounds for rejecting its claim to tax-exempt status based on the information provided by the org the foundation has failed to show that its existence meets a legitimate charitable purpose furthermore the foundation's operations substantially divert corpus and income from the foundation’s exempt_purpose by rendering financial aid to members of the nn family in the form of loans and lines of credit and by investing in equipment that far surpass the requirements of a organization of its size clearly funds inure to the benefit of the nn family the org has not met the burden of showing that it operations and funds were primarily used for charitable purposes and did not inure to private benefit of individuals see 640_fsupp_96 d dc therefore based on the information the org’s tax exempt status under sec_501 of the code should be revoked because it has not established that is operated exclusively for tax-exempt purposes and or that its net_earnings did not inure to the private benefit of the nn family or private individuals conclusion accordingly the org’s recognition as an organization described under sec_501 should be revoked effective january 200x because it did not operate exclusively for exempt purposes form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december 200x december 200x december 200x subsequent returns are due no later than the day of the 4h month following the close of the trusts accounting_period for tax_year ending december 200x form_1041 is due april 200x returns should be sent to the following mailing address internal_revenue_service alternative issue should the org be reclassified as a private_foundation law form a rev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 200x12 internal_revenue_code sec_509 in part excludes from the definition of a private_foundation a domestic or foreign organization described in sec_501 at all times thereafter is operated exclusively for the benefit of to perform the function of or other than an organization that is a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or b is operated supervised or controlled by or in connection with one or more organizations described in paragraph or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1 c - b i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph qd of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1_509_a_-4 provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out of the purposes of one or more specified publicly supported organizations if the organization fails to meet either the organizational or the operational tests it cannot qualify as a supporting_organization income_tax regulations sec_1_509_a_-4 provides that it engages solely in activities which support or benefit the specified publicly permissible beneficiaries -a supporting_organization will be regarded as operated exclusively’ to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported it supports or form avrev department of the treasury - internal_revenue_service page - department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 200x12 organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1_509_a_-4 provides that sction a b sets forth three different types of relationships one which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i ii iii operated supervised or controlled by supervised or controlled in connection with operated in connection with one or more publicly supported organizations income_tax regulations sec_1_509_a_-4 provides that although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i ii the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by’ as follows i each of the items operated by’ supervised by’ and controlled by’ as used in section a b presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations b a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of’ one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with’ as follows form acrev department of the treasury - intemal revenue service page -11- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 200x12 in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or contro by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's governing instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph it meets the responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the form acrev department of the treasury - internal_revenue_service page - form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service org 200x12 supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to department of the treasury - internal_revenue_service form 886-a rrev page - form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service org 200x12 which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelinood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting organ ization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preciude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_32 1976_1_cb_160 held even though the reports are voluntarily submitted so long as the agreement is observed it will be considered evidence of actual attentiveness within the meaning of sec_1 a -4- i iii d of the regulations for purposes of determining whether the attentiveness requirement of the integral part test of sec_1_509_a_-4 is satisfied however while the agreement will be considered evidence of actual attentiveness under sec_1_509_a_-4 it will not in itself satisfy the attentiveness requirement of the integral part test of sec_1_509_a_-4 rather in order to satisfy that requirement all of the factors mentioned in the regulations must be taken into consideration income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such form acrev department of the treasury - internal_revenue_service page -14 department of the treasury - intemal revenue service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 200x12 person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization government’s position it is the government's position that the org’s tax exempt status should be revoked issue alternatively it should be reclassified as a private_foundation due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation was intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner tcmemo_1989_566 58_tcm_402 603_f2d_1274 cir the org seeks to escape private_foundation_status and its associated controls of chapter by fitting under sec_509 which defines supporting organizations publicly supported organizations as defined in sec_509 and are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted because congress believed the public_charities which they support would provide sufficient oversight and keep supporting organizations from the types of abuses to which private_foundations are prone quarrie charitable fund f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 lack of disqualified_person control test under sec_509 form 886-acrev department of the treasury - internal_revenue_service page - form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service org 200x12 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons none of these tests are met here a organizational and operational_test the org is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization's governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly supported organizations s although the org's organizing documents specify its publicly supported organization’s on schedule a recognizing rr as its primary charity its dissolution clause allows distributions to organizations other than the specified publicly supported organizations upon termination of org the trust document also provides that in the event that the organization does not achieve exempt status under sec_501 sec_509 assets will go to the members of the nn family upon dissolution the possible beneficiaries are not limited to rr or to the organizations specified on schedule a therefore the organizational_test is not met see 603_f2d_1274 where the trustee had the power to determine the charitable use was unnecessary or impracticable and to distribute the income to any charitable corporation he selected cir the court held the organizational_test was not satisfied in addition the operational_test set forth in sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under issue number above the org has served private interests and has made payments for the benefit of the nn family therefore it has not established that it operates exclusively for the benefit of the publicly supported organizations most if not all of the distributions and activities have personally benefited the nn family and not specified publicly supported organizations relationship_test under sec_509 as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by’ and supervised or controlled in connection with’ presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with’ relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case the majority of the org’s governance was not appointed or elected by the specified publicly_supported_organization in fact per city in which it resided the org requested that members of rr sit on its board_of directors furthermore there was no common supervision or control by the same persons over org and the specified publicly supported charity the information provided by the org form acrev department of the treasury - internal_revenue_service page - form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 200x12 shows that the representatives from rr attended board meetings but did not participate in the investment decisions of the org accordingly the facts indicate that there was no substantial control or direction over the policies or activities of the org by rr thus the requirements to be one of the first two types of relationship are not met the third and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a significant involvement in the affairs of the publicly_supported_organization this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part tests neither the integral part test nor the responsiveness tests have been met in this case while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides sec_1_509_a_-4 in order to meet the integral part test either sec_1 i ii or iii must be satisfied sec_1_509_a_-4 provides that the activities engaged in for or on behaif of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as opposed to simply making grants to support the publicly supported organizations see roe foundation t c m pincite cuddeback foundation v commissioner te memo the org does not meet this test because it does not perform any activities the publicly_supported_organization conduct themselves sec_1_509_a_-4 ha sec_3 basic requirements and they are payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement sec_1_509_a_-4 provides in part that in order to meet the integral part test the foundation has two options it could engage in activities normally performed by the supported_organization to carry out the functions of the supported_organization or it could make payments to substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of such support received by one or more of such publicly supported organizations must be sufficient to ensure that attentiveness of such organizations to the operations of the supporting_organization additionally a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization although the org has the option to donate to any charity listed in its articles of trust the foundation reported that it focuses x of its attention on rr during the year under examination the foundation claims to have provided its supported charity with fundraising efforts in lieu of cash contributions the form a rev department of the treasury - internal_revenue_service page -17- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service org 200x12 foundation had purchased equipment for the purpose of creating flyers and other promotional items to provide support to its charities however the foundation has not provided any evidence that suggests that such equipment was used to create promotional items for the rr furthermore minutes of the meetings do not suggest that fundraising activities were discussed between the foundation and the rr correspondence with rr failed to confirm that the organization performed any services for rr to support those functions normally carried out by the rr nn executive director of rr during the period of time in which the foundation operated in cy has been replaced by nn nn did not find the org memorable and implied that no records existed to substantiate its relationship with the foundation nn agreed to search the charity's databases to confirm subsequent to multiple efforts to contact nn with the last attempt made on march 200x she has chosen not to respond furthermore nn stated that he did not devote all of his time to the foundation he held that the organization’s books_and_records were not properly maintained because he often posted transactions months at a time without staff members it is highly unlikely that that nn would have the time to conduct fundraising activities that would prove significant to the rr’s existing resources additionally upon the foundation’s return to cy in 200x fundraising efforts were abandoned consequently in order for the organization to meet the integral part test it would have to qualify under the second option and distribute enough income to its supported charities to ensure attentiveness as of january 200x the organization has made the following donations to the rr december 200x e donation check for dollar_figurex december 200x e donation dollar_figurex non-cash contribution wireless network december 200x e donation check for dollar_figurex nn confirmed that she has been working with the foundation for about a year she explained that the nn foundation used to work with rr in st and that they requested that she sit on the board_of directors when they moved back to st nn has as of january 200x attended x meetings when questioned about the depth of her involvement with the foundation nn simply stated that the foundation is a very small organization that is made up primarily of family members subsequent calls to verify additional information with the final attempt made on february 200x were ignored even though the foundation's interaction with rr in cy could not be confirmed it may be concluded that since rr has not made a conscious effort to confirm its relationship with the org the foundation’s interaction with its primary charity was evidently not significant enough to cause rr to pay an adequate amount of attention to the foundation’s operations furthermore it may also be determined that compared to the millions in assets that rr maintains the maximum donation made by the org to rr of dollar_figurex is insignificant it is evident that the foundation did not provide rr with enough support to ensure the charity's attentiveness to its activities nor did the foundation contribute a substantial amount of its total support to the charity the foundation also fails to meet provisions provided under sec_1 a - i ili b that allows the foundation to meet this test by contributing its funds to support a particular program instead the foundation has invested most of its revenue in supplies and equipment that do not appear to serve the foundation’s exempt_purpose in addition a majority of the foundation's assets have been disbursed and continuously reinvested as loans to family members form 886-acrev department of the treasury - internal_revenue_service page - form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service org 200x12 sec_1_509_a_-4 provides in part that in order to meet the responsiveness test the officers directors or trustees of the publicly supported organizations must have a significant voice in the supporting organization’s financial decisions nn executive director of rr in cy stated that during the meetings the foundation basically ran through the financials and discussed how much was put into the foundation upon request nn provided a copy of a check received from the org on december 200x in the amount of dollar_figurex that documents the only funds donated to the charity in cy as of january 200x it is apparent that the foundation made an effort to meet the responsiveness test by requesting that members of rr sit on its board_of directors however in order to meet the responsiveness test the supported organization’s involvement must surpass that of a receiver first the foundation automatically assumed that rr would find use for an old wireless network in february of 200x the discontinuance of the ur pro network was announced by ur as they moved on to concentrate on their other products lines since the network would no longer be on the market and receive customer support from the maker it would eventually become obsolete and valueless furthermore the content of the meetings provide that members of rr merely sit in on the meetings and are informed of the decisions already made by nn it appears that rr has not been provided with the opportunity to exercise any rights to participate in decision making matters control test sec_509 internal_revenue_code sec_509 and sec_1_509_a_-4 provides that a supporting_organization may not be controlled directly or indirectly by disqualified persons sec_4 a - j provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which all facts and significantly affects its operations or prevents such organization from performing such act circumstances are taken into consideration in determining whether a disqualified_person controls an organization as founders substantial contributors and members of the board_of directors of the org nn trustee and nn are disqualified persons as the son of nn and nn and as an alternative member of the board_of directors in nnnn is a disqualified_person although individuals from rr were recognized as board members there is no evidence indicating that these other board members were involved in any way with the investment policies and activities of the org in their sole discretion the nn family entered into questionable transactions using org's funds for their personal benefit which significantly impeded org's ability to perform its stated exempt_purpose as mentioned above conclusion therefore the org should be reclassified as an organization that is a private_foundation defined in sec_509 the org cannot be classified as a supporting_organization because it has not established that it has met the requirements set forth in sec_1_509_a_-4 through j determination is effective beginning january 200x form_990 pf return of private_foundation should be filed for tax years ending december 200x december 200x december 200x subsequent returns are due no later than the day of the month following the close of the foundation's accounting_period for tax_year ending december 200x form_990 pf is due may 200x this send your returns to the following mailing address form a rev department of the treasury - internal_revenue_service page -19- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 200x12 internal_revenue_service note form_990 pf is required for each tax_year until private_foundation_status is terminated under sec_507 form acnev department of the treasury - internal_revenue_service page -20-
